     Case 2:20-cv-00534-JAD-DJA Document 27
                                         26 Filed 07/16/20
                                                  07/15/20 Page 1 of 3



 1   Mark E. Ferrario (Nevada Bar No. 1625)
     GREENBERG TRAURIG, LLP
 2   10845 Griffith Peak Drive, Suite 600
     Las Vegas, NV 89135
 3
     Telephone: (702) 938-6870
 4   Facsimile: (702) 792-9002
     Email: ferrariom@gtlaw.com
 5
     Casie D. Collignon (pro hac vice forthcoming)
 6   Matthew D. Pearson (pro hac vice forthcoming)
     BAKER & HOSTETLER LLP
 7
     1801 California Street, Suite 4400
 8   Denver, Colorado 80202
     Telephone:     (303) 861-0600
 9   Facsimile:     (303) 861-7805
10
     Attorneys for Defendant
11
                                 UNITED STATES DISTRICT COURT
12

13                                        DISTRICT OF NEVADA

14
      JENNIFER MIRANDA and PATRICIA                    Case No.: 20-cv-00534-JAD-DJA
15    TERRY, on behalf of themselves and all
      others similarly situated,
16
                                                             STIPULATION AND ORDER
17                          Plaintiffs,                        EXTENDING TIME FOR
                                                            DEFENDANT TO RESPOND TO
18                          v.                              PLAINTIFFS' FIRST AMENDED
                                                                COMPLAINT [ECF 24]
19    GOLDEN ENTERTAINMENT (NV), INC.,
                                                                       (First Request)
20
                            Defendant.
21

22

23          Pursuant to Local Rules IA 6-1 and 7-1, Defendant Golden Entertainment (NV), Inc.

24   (“Defendant”) and Plaintiffs Jennifer Miranda and Patricia Terry (collectively, “Plaintiffs”),

25   hereby stipulate, agree, and respectfully request that the Court extend the deadline for Defendant

26   to answer or otherwise respond to Plaintiffs’ First Amended Complaint from July 16, 2020 to July

27   30, 2020. Good cause exists to grant this Stipulation based on the following facts:

28
     Case 2:20-cv-00534-JAD-DJA Document 27
                                         26 Filed 07/16/20
                                                  07/15/20 Page 2 of 3



 1            1.        On March 16, 2020, Plaintiffs filed their Class Action Complaint and Jury Demand

 2   (“Complaint”) in the United States District Court for the District of Nevada. [ECF 1.]

 3            2.        On April 7, 2010, the parties filed a Stipulation and Order Extending Time for

 4   Defendant to Respond to Plaintiffs’ Complaint to allow counsel for Defendant sufficient time to

 5   investigate the case before responding to the Complaint. [ECF 10.]

 6            3.        On April 8, 2020, the Court granted the parties’ Stipulation, continuing

 7   Defendants’ responsive pleading deadline to May 8, 2020. [ECF 11.]

 8            4.        Thereafter, the parties engaged in settlement negotiations and, to allow the parties

 9   sufficient time to engage in those discussions, continued Defendant’s responsive pleading to June

10   18, 2020 [See ECF 12, 16-20.]

11            5.        On June 18, 2020, Defendant filed its Motion to Dismiss Plaintiffs’ Complaint.

12   [ECF 21.]

13            6.        On July 2, 2020, on the day Plaintiffs’ opposition to Defendant’s Motion to

14   Dismiss was due, Plaintiffs filed their First Amended Complaint. [ECF 24.]

15            7.        Defendant’s responsive pleading deadline is currently July 16, 2020. Fed. R. Civ.

16   P. 15(a)(3).

17            8.        Defendant has requested, and Plaintiffs have agreed to, a two-week extension of

18   Defendant’s deadline to respond to Plaintiffs’ First Amended Complaint to allow Defendant

19   sufficient time to fully evaluate Plaintiffs’ First Amended Complaint while accounting for lead

20   counsel’s previously scheduled family vacation. The parties’ settlement negotiations remain

21   ongoing, as well.

22   ///

23

24

25

26

27

28
                                                    Page 2 of 3
     4825-1515-9491.4
     Case 2:20-cv-00534-JAD-DJA Document 27
                                         26 Filed 07/16/20
                                                  07/15/20 Page 3 of 3



 1            9.        This request is not for the purposes of delay. This is the first request by the parties

 2   to extend Defendant’s deadline to respond to Plaintiffs’ First Amended Complaint.

 3    DATED this 14th day of July, 2020                     DATED this 14th day of July, 2020

 4   WOLF, RIFKIN, SHAPIRO, SCHULMAN GREENBERG TRAURIG, LLP
     & RABKIN, LLP
 5

 6
      By:      /s/ Don Springmeyer                         By: /s/ Mark E. Ferrario
 7          Don Springmeyer (SBN 1021)                         Mark E. Ferrario (SNB 1625)
            Daniel Bravo (SBN 13078)                           10845 Griffith Peak Drive, Suite 600
 8          A. Jill Guingcangco (SBN 14717)                    Las Vegas, NV 89135
            3556 E. Russell Road, 2nd Floor                    Tel: (702) 938-6870
 9
            Las Vegas, NV 89120                                Fax: (702) 792-9002
10          Tel: (702) 341-5200                                ferrariom@gtlaw.com
            Fax: (702) 341-5300
11          dspringermeyer@wrslawyers.com                      Casie D. Collignon (pro hac vice)
            dbravo@wrslawyers.com                              Matthew D. Pearson (pro hac vice
12          ajg@wrslawyers.com                                 forthcoming)
13                                                             BAKER & HOSTETLER LLP
            Yitzchak Kopel                                     1801 California Street, Suite 4400
14          Max S. Roberts                                     Denver, Colorado 80202
            BURSOR & FISHER, PA                                Telephone: (303) 861-0600
15          888 Seventh Avenue, Third Floor                    Facsimile: (303) 861-7805
            New York, NY 10019
16          Tel: (646) 837-7150                                Attorneys for Defendant
17          Fax: (212) 989-9163

18       Attorneys for Plaintiffs

19

20                                                     IT IS SO ORDERED:
21

22
                                                       UNITED
                                                       UNITED STATES
                                                              STATESDISTRICT   JUDGE
23                                                                      MAGISTRATE JUDGE
                                                               July 16, 2020
                                                       DATED:
24

25

26

27

28
                                                     Page 3 of 3
     4825-1515-9491.4
